          Case 1:19-cv-00622-JPO Document 76 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CONDE PANAMA LLC,
                               Plaintiff,
                                                                   19-CV-622 (JPO)
                     -v-
                                                                        ORDER
 AECOS, LTD. and BRIAN S.
 HOWELLS,
                        Defendants.


J. PAUL OETKEN, District Judge:

       In light of Defendant Brian S. Howells’s November 6, 2020 letter, the Court extends

Defendant’s deadline for opposing Plaintiff Conde Panama LLC’s motion for partial summary

judgment to December 3, 2021. Should Defendant identify deficiencies in Plaintiff’s service of

papers in the future, Defendant shall promptly alert Plaintiff and the Court to such deficiencies.

       SO ORDERED.

Dated: November 13, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
